IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                              No. 00-50307
                          Conference Calendar



GEORGE V. FULLER,

                                      Plaintiff-Appellant,

versus

GERALD GARRETT,

                                       Defendant-Appellee.

                         ---------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. A-00-CV-120-SS
                         ---------------------
                            October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     George V. Fuller, Texas prisoner # 773464, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint.

Fuller argues that he was sentenced unconstitutionally to serve

an additional one year and two months of imprisonment after being

reincarcerated for violating his parole.     He argues that this

violated his due process rights and was a breach of his plea

agreement.     The district court dismissed Fuller’s complaint as

frivolous under 28 U.S.C. § 1915(e).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50307
                               -2-

     We review the district court’s dismissal of a complaint as

frivolous under § 1915(e)(2)(B)(i) for abuse of discretion.

Harper v. Showers, 174 F.3d 716, 718 & n.3 (5th Cir. 1999).

Fuller is challenging the fact or duration of his confinement.

Therefore, his suit is barred by Heck v. Humphrey, 512 U.S. 477,

486-87 (1994), and the district court did not abuse its

discretion in dismissing his complaint as frivolous.

     AFFIRMED.